Citation Nr: 1216937	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-42 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977, and from August 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from August 2002 and January 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for hepatitis C, declined to reopen his previously denied claim of entitlement to service connection for PTSD, and denied his claim of entitlement to service connection for headaches.  

The Veteran testified before the Board at hearing that was held at the RO in January 2011.  A transcript of that hearing is of record.

With respect to the Veteran's application to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board acknowledges that the issue on appeal was originally phrased as whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for PTSD alone.  The United States Court of Veterans Claims, however, has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record reflects diagnoses of other psychiatric disorders (major depressive disorder with psychotic features, schizoaffective disorder, depressive type, and body dysmorphic disorder), the Board concludes that the Veteran's claim for service connection is more appropriately phrased as captioned above.

Similarly, with respect to the claim for service connection for the residuals of a head injury, the Board notes that the issue on appeal was originally phrased as entitlement to service connection for headaches.  While a claimant must describe the nature of the disability for which he is seeking benefits, his identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Moreover, a "claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2011).  In this regard, the Board concludes that the RO too narrowly construed the Veteran's claim as limited to a claim for service connection for headaches.  In written correspondence and in oral testimony before the Board in January 2011, the Veteran referred to a lump on his head and numbness on one side of his face, in addition to headaches, that have persisted since his in-service head injury.  Accordingly, the Board concludes that the Veteran's claim is more appropriately construed as involving a claim for all residual manifestations of the in-service head injury.  For this reason, the Board recharacterized the claim, as styled above.

The issues of entitlement to service connection for hepatitis C, an acquired psychiatric disorder, to include PTSD, and the residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously denied in an August 2000 rating decision PTSD on the grounds that the diagnosis was not based upon a verified in-service stressor.  The RO notified the Veteran of the decision, and informed him of his right to appeal, but he did not initiate an appeal of the decision.

2.  Evidence received since the August 2000 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. 

This appeal arises out of the Veteran's contention that he developed PTSD as a result of an in-service personal assault that occurred while the Veteran was stationed in Korea.

The RO initially denied the Veteran's claim for service connection for PTSD in an August 2000 rating decision on the grounds that the diagnosis was not based upon a verified in-service stressor.  The RO notified the Veteran of the decision, and informed him of his right to appeal, but he did not initiate an appeal of the decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the August 2000 decision became final because the Veteran did not initiate a timely appeal.

The claim of entitlement to service connection for PTSD may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that the Veteran did not have a confirmed diagnosis of PTSD and that the evidence of record did not contain medical evidence linking the Veteran's current symptoms to his service in Korea.  The RO also found that the Veteran's service treatment records did not support a finding that any present condition either occurred in or was aggravated by service.  Accordingly, the claim was denied.

Newly received evidence includes clinical records dated from April 2002 to August 2010 that include records showing that the Veteran has been diagnosed with PTSD, major depressive disorder with psychotic features, schizoaffective disorder, depressive type, and body dysmorphic disorder.  These records show that the Veteran reported a history of paranoia and nightmares related to an in-service personal assault that began during his service in Korea.  Records dated in April 2003 show that the Veteran's major depressive disorder and PTSD were felt to stem from repeated incidents of unexpected violence against the Veteran.

As the Veteran reports a primary PTSD stressor of an in-service personal assault, the Board finds that the April 2003 notation of major depressive disorder and PTSD stemming from repeated incidents of unexpected violence against the Veteran constitutes evidence that is both new and material, as the opinion, liberally construed, suggests that the Veteran's psychiatric disorders had their clinical onset during his active service.  The opinion has been presumed credible for the purpose of determining whether to reopen the claim.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for PTSD is reopened, and to this extent, the claim is granted.  Further development is required prior to adjudication of the claim on the merits, as explained in the Remand section of this decision.


ORDER

The claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for hepatitis C, and entitlement to service connection for the residuals of a head injury.

The Veteran contends that he initially experienced symptoms related to his currently diagnosed psychiatric disorders during his second period of active service.  Specifically, he asserts that during his second period of active service, he experienced paranoia, depression, and nightmares related to a personal assault he experienced in the winter of 1984-1985.  In a November 2005 written statement, the Veteran described having been attacked on two occasions without provocation by another service member while socializing.  He stated that in protecting himself during the second attack, he nearly strangled to death the service member who attacked him.  Since these incidents, he has had trouble sleeping, and has felt paranoid and depressed.  In written correspondence and in testimony before the Board, he additionally described the general stress of being stationed on the DMZ in Korea, noting that on the day he arrived at the post to which he was stationed, a Russian man was shot to death.  He described the general atmosphere on the DMZ as tense, and stated that he was fearful for his life while stationed there.

The Veteran has provided competent testimony regarding the incurrence of paranoia, depression, and sleep impairment during service, and as to the continuation of such symptoms after his separation from service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because he is not competent, however, to relate his in-service symptoms to any currently diagnosed psychiatric disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the Veteran does not contend that he served in combat.  Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In considering the Veteran's statements, there are implications that he had the type of fear contemplated by the amendments in subpart (f)(3).  Thus, a VA compensation examination and medical nexus opinion are needed to assist in determining whether he has PTSD as a consequence of the tense atmosphere of the Korean DMZ during his tour of duty in that location.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2011).  Independent verification of the alleged stressor of the shooting on the day of his arrival by the U.S. Army and Joint Services Records Research Center (JSRRC) would only be required if it is determined he is not a combat Veteran under subpart (f)(2) or did not have the type of experience alternatively contemplated by subpart (f)(3).

Inasmuch as the Veteran's claim involves a personal assault, the Board notes that in Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault.  The Court stated that first, the RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The Court further stated that a claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).  Second, VA must assist the claimant in the submission of alternative sources of evidence, by providing additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on the claimant's behalf.  Id. at 335. The Veteran has not yet received notice compliant with the Court's decision in Gallegos.  Accordingly, on remand, such notification must be provided to the Veteran.

Next, with respect to the Veteran's claim of entitlement to service connection for hepatitis C, the Veteran attributes his hepatitis C to a series of sexually transmitted diseases he contracted in service.  Alternatively, he asserts that he contracted hepatitis C in service as a result of air gun inoculations administered upon his entry into active service, or to shared razors or tooth brushes.  He acknowledges that he was not diagnosed with hepatitis C until many years after his separation from his second period of active service, but notes that a test for hepatitis C did not exist until many years after his separation from service.  The Veteran additionally points to laboratory testing showing elevated liver enzymes prior to his diagnosis as support of his assertion that his hepatitis C existed prior to the initial diagnosis.

Aside from the inoculations, shared razors, and tooth brushes, the Veteran's only other reported risk factor for contracting the virus is intranasal cocaine use both during and after service.  There are no other reported risk factors, either during, before, or after his active service.

The Veteran's service treatment records demonstrate that he was treated for sexually transmitted diseases on numerous occasions.  They also reflect that he admitted using illegal drugs during service, and that he was entered into an active rehabilitation program for abuse of alcohol.  Although the Veteran's service records do not demonstrate that he was administered inoculations by use of an air gun, he is competent to report that the inoculations were administered in this fashion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Additionally, his testimony in this regard is credible.  

The Veteran underwent VA examination in November 2004, for the purpose of ascertaining whether it was as likely as not that he contracted hepatitis C during his active service.  The examiner offered an opinion that the Veteran's hepatitis C more likely than not was related to high sexual activity in service, piercing of the ear lobe in service, and sniffing and smoking cocaine after service.  In a November 2004 addendum to the report of examination, the examiner stated that there was a less than 50 percent probability that the hepatitis C was caused by gonorrhea in service.  However, the examiner noted that it was possible that the Veteran could have been infected with both gonorrhea and hepatitis C at the same time in service, as they were two different diseases.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  While the Veteran in this case has already been afforded an examination, it remains unclear to the Board whether the Veteran's hepatitis C is etiologically related to his period of active service.  Although the examiner clearly stated that there was a less than 50 percent probability that the Veteran's hepatitis C was not attributable to in-service gonorrhea, the examiner appears to have left open the possibility that hepatitis C was contracted during the Veteran's active service.  As it is unclear to which risk factor the Veteran's hepatitis C is most likely attributable, the Board finds that a remand for an additional opinion is necessary.

Finally, with respect to the Veteran's claim of entitlement to service connection for the residuals of a head injury, the Veteran's service treatment records show that in May 1987, he collapsed at an early morning formation and hit his head on the concrete.  He sought medical treatment for complaints of dizziness and a headache shortly after the injury.  In written correspondence and in January 2011 testimony before the Board, the Veteran stated that since the injury, he had experienced headaches, and he had a bump on his head that had not resolved.  He experienced much mental anguish as a result of the lump, in that he felt that it was a noticeable deformity.  The Veteran additionally described experiencing numbness on one side of his face, noting a history of Bell's palsy that he felt was possibly related to the injury.  The Veteran has not yet undergone VA examination with respect to this claim.  The Veteran's testimony regarding the onset of headaches in service is credible.  In addition, that testimony is competent.  As he is not competent, however, to relate his in-service symptoms to any currently diagnosed disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).

2.  After sending the Veteran the above-noted letter and providing the Veteran an opportunity to respond, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder demonstrated during the pendency of the appeal, to include, but not limited to PTSD, anxiety, depression, major depressive disorder with psychotic features, schizoaffective disorder, depressive type, and body dysmorphic disorder, is related to the Veteran's military service, including specifically to the reported in-service assaults or the general fear of living in a hostile environment along the DMZ in Korea.  

If the examiner determines that a psychiatric disorder did not have its initial clinical onset during the Veteran's active service, the examiner should provide an opinion addressing whether a disability developed within one year of his discharge from service.  

With respect to the body dysmorphic disorder, the examiner should state whether the disorder is related to or the result of the head injury the Veteran sustained in service in May 1987.  

Lastly, the examiner should comment on the Veteran's assertions of having self-medicated with alcohol and illegal drugs, both during service and after his discharge, as a means of coping with psychiatric symptoms that had their onset in service.  

In providing the requested opinions, the examiner must acknowledge and discuss lay evidence of a continuity of symptomatology.  

The rationale for all opinions, with citation to relevant medical findings, must be provided.

3.  Forward the Veteran's claims file to the examiner who conducted the July 2004 VA examination for the purpose of rendering a supplemental opinion regarding the most likely etiology of the Veteran's hepatitis C. No further examination of the Veteran is necessary, unless the examiner determines otherwise.  If the examiner who conducted the July 2004 examination is not available, forward the claims file for review by another appropriate examiner.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should specifically offer opinions as to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran contracted hepatitis C during his period of active service?

b.  Given the Veteran's reported risk factors (air gun inoculations, intranasal cocaine use, sexually transmitted disease, and shared razors and toothbrushes), to which risk factor is his hepatitis C most likely attributable?  If it is equally probable that the Veteran's hepatitis C is attributable to the air gun inoculations as it is attributable to drug use or sexually transmitted disease, or if it is equally probable that the Veteran's hepatitis C is attributable to drug use as it is attributable to sexually transmitted disease, the examiner should so state.  Finally, if the examiner determines that the hepatitis C is most likely attributable to drug use, the examiner should specify the likelihood that the hepatitis C is attributable to in-service, as opposed to post-service, drug use.

c.  What is the clinical significance of the elevated liver enzymes seen prior to the Veteran's diagnosis of hepatitis C?  

The rationale for all opinions, with citation to relevant medical findings, must be given.

4.  Schedule the Veteran for an examination for the purpose of ascertaining whether there are any current residual manifestations of the head injury the Veteran sustained in service.  The examiner should specifically offer opinions as to whether it is at likely as not that any current headache disorder, numbness of the face, Bell's palsy, or lump on the head first manifested during his period of active service.  In this regard, the examiner should consider the Veteran's statements regarding the in-service headaches and lump, and his report of continuity of symptoms in the years following his separation from service.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The rationale for the opinions, with citation to relevant medical findings, must be provided.

5.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


